Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
In response to Non-Final Office Action mailed on 08/24/2020, applicants’ response dated 12/18/2020 is acknowledged; in said response applicants’ have amended claims 16 and 21-25. Thus, amended claims 16-25 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn.
Maintained-Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

	I. Claims 16-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of reference patent US Patent 10,260,024 B2 (Hansen et al.,). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 16-25 of the instant application as interpreted are directed to a liquid cleaning composition … comprising a protease variant comprising substitutions at positions 218 and 259 corresponding to positions of SEQ ID NO: 1 and said protease variant  having at least 60% identity to SEQ ID NO: 2.
Claims 1-22 of reference patent US Patent 10,260,024 B2 (Hansen et al.,) are also directed to a liquid cleaning composition … comprising a protease variant having at least 80% identity to SEQ ID NO: 1 or SEQ ID NO: 2 and wherein said variant comprises at least three substitutions comprising the substitutions X205I and X209W and at least one substitution selected from positions … 218  … 259, wherein position number correspond to positions in SEQ ID NO: 1. Furthermore, the instant application and the cited reference patent/claims use open-ended transitional term “comprising” which is inclusive of additional un-recited elements and the reference polypeptide(s) of the reference patent SEQ ID NO: 1 and 2 of the instant application. 
Therefore, claims 16-25 of the instant application cannot be considered patentably distinct over 1-22 of reference patent US Patent 10,260,024 B2 (Hansen et al.,), when there is specifically disclosed embodiment in the reference patent US Patent 10,260,024 B2 (Hansen et al.,) that supports claims 1-22 of that patent and falls within the scope of the claims 16-25 herein, i.e., to a liquid cleaning composition … comprising a protease variant comprising substitutions at positions 218 and 259 corresponding to positions of SEQ ID NO: 1 and said protease variant  having at least 60% identity to SEQ ID NO: 2, because it would have been obvious to one having ordinary skill in the art to modify claims 1-22 of reference patent US Patent 10,260,024 B2 (Hansen et al.,) by selecting a specifically disclosed embodiment that supports those claims of the reference patent. One of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within claims 1-22 of reference patent US Patent 10,260,024 B2 (Hansen et al.,).

II. Claims 16-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of reference patent US Patent 10,683,491 B2 (Toscano et al.,; priority 12/04/2014). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 16-25 of the instant application as interpreted are directed to a liquid cleaning composition … comprising a protease variant comprising substitutions at positions 218 and 259 corresponding to positions of SEQ ID NO: 1 and said protease variant  having at least 60% identity to SEQ ID NO: 2.
Claims 1-25 of reference patent US Patent 10,683,491 B2 (Toscano et al.,; priority 12/04/2014) are also directed to a liquid cleaning composition … comprising a protease variant having at least 90% identity to SEQ ID NO: 1 or SEQ ID NO: 2 and wherein said variant comprises at least three substitutions comprising the substitutions X9E+X206L+X262E and at least one substitution selected from positions … 218  … 259 (see claim 14 of US Patent 10,683,491 B2 (Toscano et al.,; priority 12/04/2014), wherein position number correspond to positions in SEQ ID NO: 1. Furthermore, the instant application and the cited reference patent/claims use open-ended transitional term “comprising” which is inclusive of additional un-recited elements and the reference polypeptide(s) of the reference patent has 100% sequence identity to SEQ ID NO: 1 and 2 of the instant application and reproduced below. 
Therefore, claims 16-25 of the instant application cannot be considered patentably distinct over 1-25 of reference patent US Patent 10,683,491 B2 (Toscano et al.,; priority 12/04/2014), when there is specifically disclosed embodiment in the reference patent US Patent 10,683,491 B2 (Toscano et al.,; priority 12/04/2014) that supports claims 1-25 of that patent and falls within the scope of the claims 16-25 herein, i.e., a liquid cleaning composition … comprising a protease variant comprising substitutions at positions 218 and 259 corresponding to positions of SEQ ID NO: 1 and said protease variant  having at least 60% identity to SEQ ID NO: 2, because it would have been obvious to one having ordinary skill in the art to modify claims 1-25 of reference patent US Patent 10,683,491 B2 (Toscano et al.,; priority 12/04/2014) by selecting a specifically disclosed embodiment that supports those claims of the reference patent. One of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within claims 1-25 of reference patent US Patent 10,683,491 B2 (Toscano et al.,; priority 12/04/2014).
US Patent 10,683,491 B2 (Toscano et al.,; priority 12/04/2014) having 100% sequence identity to SEQ ID NO: 1 & 2 of the instant invention:

    PNG
    media_image1.png
    806
    332
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    242
    549
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    800
    560
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    266
    584
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    666
    532
    media_image5.png
    Greyscale


III. Claims 16-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of reference patent US Patent 10,550,381 B2 (Rasmussen et al.,; priority 07/04/2014). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 16-25 of the instant application as interpreted are directed to a liquid cleaning composition … comprising a protease variant comprising substitutions at positions 218 and 259 corresponding to positions of SEQ ID NO: 1 and said protease variant  having at least 60% identity to SEQ ID NO: 2.
Claims 1-8 of reference patent US Patent 10,550,381 B2 (Rasmussen et al.,; priority 07/04/2014) are also directed to a liquid cleaning composition … comprising a protease variant having at least 90% identity to SEQ ID NO: 1 or SEQ ID NO: 2 and wherein said variant comprises at least three substitutions comprising the substitutions X9E+X76D+X262E and at least one substitution selected from positions … 218  … 259 (see claims 2 and 4 of US Patent 10,550,381 B2 (Rasmussen et al.,; priority 07/04/2014), wherein position number correspond to positions in SEQ ID NO: 2. Furthermore, the instant application and the cited reference patent/claims use open-ended transitional term “comprising” which is inclusive of additional un-recited elements and the reference polypeptide(s) of the reference patent has 100% sequence identity to SEQ ID NO: 1 and 2 of the instant application and reproduced below. 
Therefore, claims 16-25 of the instant application cannot be considered patentably distinct over 1-8 of reference patent US Patent 10,550,381 B2 (Rasmussen et al.,; priority 07/04/2014), when there is specifically disclosed embodiment in the reference patent US Patent 10,550,381 B2 (Rasmussen et al.,; priority 07/04/2014) that supports claims 1-8 of that patent and falls within the scope of the claims 16-25 herein, i.e., a liquid cleaning composition … comprising a protease variant comprising substitutions at positions 218 and 259 corresponding to positions of SEQ ID NO: 1 and said protease variant  having at least 60% identity to SEQ ID NO: 2, because it would have been obvious to one having ordinary skill in the art to modify claims 1-8 of reference patent US Patent 10,550,381 B2 (Rasmussen et al.,; priority 07/04/2014) by selecting a specifically disclosed embodiment that supports those claims of the reference patent. One of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within claims 1-8 of reference patent US Patent 10,550,381 B2 (Rasmussen et al.,; priority 07/04/2014).
US Patent 10,550,381 B2 (Rasmussen et al.,; priority 07/04/2014)  having 100% sequence identity to SEQ ID NO: 1 & 2 of the instant invention:


    PNG
    media_image6.png
    700
    322
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    587
    608
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    806
    608
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    285
    621
    media_image9.png
    Greyscale

Applicants’ have traversed the above ODP rejections with the following arguments: (see page 5 of Applicants’ REMARKS dated 12/24/2020). 
Applicants’ argue: “…Applicants will consider the double patenting rejections upon indication of allowable subject matter.”
Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons. None of the claims are in condition for allowance and therefore, the rejection is maintained. Furthermore, the instant application and the allowed patent use open-ended transitional term “comprising” which is inclusive of additional un-recited elements. The scope of pending claims and reference patent claims are directed to the same subject-matter, as the reference polypeptides (protease variants) have 100% sequence identity to SEQ ID NO: 1 and SEQ ID NO: 2 of the instant application. 
Maintained-Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-25 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Aehle et al., (US 10,093,887). 
Claim 16-25 of the instant application as interpreted are directed a liquid cleaning composition … comprising a protease variant comprising substitutions at positions 218 and 259 corresponding to positions of SEQ ID NO: 1 and said protease variant  having at least 60% identity to SEQ ID NO: 2. 
Aehle et al., (US 10,093,887) disclose subtilase/protease variants and cleaning compositions comprising said subtilase/protease variants, said parent protease having 100% sequence identity to SEQ ID NO: 2 and 99.4% sequence identity to SEQ ID NO: 1 of the instant application (see provided sequence alignments); said reference also discloses the following amino acid substitutions in said reference polypeptides and disclose selecting two amino acid residue positions 218 and 259 (Abstract; col. 6, lines 22-67 to col. 39, lines 1-13; and entire document); pH range 5.0-11.5 and wt. percent of said subtilase/protease variants (col. 74, lines 20-41); said cleaning compositions comprising said subtilase/protease variants comprising surfactants and alkali metal silicates (col. 83, lines 20-57; col. 84, lines 38-45; and cols. 304-305, Table 15-1). 
16-25 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Aehle et al., (US 10,093,887).
Applicants’ have traversed the above 35 U.S.C. 102 rejection with the following arguments (see pages 5-7 of Applicants’ REMARKS dated 12/18/2020). 
Applicants’ argue:  “…Applicant asserts that Aehle fails to disclose each and every element of the invention as claimed. The Office cites Aehle for purportedly disclosing subtilase/protease variants and cleaning compositions comprising said subtilase/protease variants, said parent protease having 100% sequence identity to SEQ ID NO: 2 and 99.4% sequence identity to SEQ ID NO: 1 of the instant application. Aehle also discloses amino acid substitutions at positions 218 and 259… Further, Aehle fails to disclose a subtilisin variant having at least 60% sequence identity to SEQ ID NO: 2 and substitutions at any two positions, much less any teachings that the particular claimed combination of two substitutions at positions 218 and 259 corresponding to positions of SEQ ID NO: 1 would be preferred. The Office cites multiple disclosures of Aehle to support its argument. Upon review, it is clear that the Office is attempting to meet the elements of the invention as claimed by citing disparate sections of Aehle, including laundry lists of possible substitutions. One of ordinary skill in the art would not be able to “at once envisage” the claimed variants based on these disclosures. Accordingly, the Office’s citations are insufficient to demonstrate that Aehle anticipates the invention as claimed…”
Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 08/24/2020 and additionally for the following reasons. Contrary to applicants’ arguments, examiner respectfully points out that every element of the instant invention is disclosed in the teachings of Aehle et al., (US 10,093,887) including a combination of two substitutions at position 218 and 259 corresponding to SEQ ID NO: 1 including the biochemical properties of said specific mutants; furthermore structure and function are in-separable and the cited prior art discloses specific mutations at amino acid residues 218 and 259 and said reference protease having 100% sequence identity to SEQ ID NO: 2 of the instant invention, a skilled artisan need not test all permutations and combinations, as the reference patent provides explicit guidance regarding amino acid residue claimed in the instant invention including the biochemical properties of said specific mutants and a skilled artisan based on the experimental need is provided guidance to choose the specific combination of desired mutants consulting the disclosure of Aehle et al., (US 10,093,887). 
Furthermore, contrary to applicants’ arguments, the reference protease polypeptide (US 10,093,887) has 61% sequence identity to SEQ ID NO: 2 of the instant application; see provided Blast/multiple alignment of reference protease polypeptide (US 10,093,887) provided below and has the same amino acid residues N218 and D259 as in SEQ ID NO: 1 of the instant invention. 
US 10,093,887 B2: SEQ1 vs SEQ2 alignment

Score
Expect
Method
Identities
Positives
Gaps
Frame
309 bits(792)
4e-111()
Compositional matrix adjust.
167/275(61%)
212/275(77%)
6/275(2%)


Features:
SEQ 1  1    AQSVPYGVSQIKAPALHSQGYTGSNVKVAVIDSGIDSSHPDLKVAGGASMVPSETNPFQD  60
            AQSVP+G+S+++APA H++G TGS VKVAV+D+GI S+HPDL + GGAS VP E +  QD
SEQ 2  1    AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGI-STHPDLNIRGGASFVPGEPS-TQD  58

SEQ 1  61   NNSHGTHVAGTVAALNNSIGVLGVAPSASLYAVKVLGADGSGQYSWIINGIEWAIA NNMD  120
             N HGTHVAGT+AALNNSIGVLGVAPSA LYAVKVLGA GSG  S I  G+EWA  N M 
SEQ 2  59   GNGHGTHVAGTIAALNNSIGVLGVAPSAELYAVKVLGASGSGSVSSIAQGLEWAGNNGMH  118

SEQ 1  121  VINMSLGGPSGSAALKAAVDKAVASGVVVVAAAGNEGTSGSSSTVGYPGKYPSVIAVGAV  180
            V N+SLG PS SA L+ AV+ A + GV+VVAA+GN G    + ++ YP +Y + +AVGA 
SEQ 2  119  VANLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSG----AGSISYPARYANAMAVGAT  174

SEQ 1  181  DSSNQRASFSQYGPELDVMAPGVSIQSTLPGNKYGAYNGTSMASPHVAGAAALILSKHPN  240
            D +N RASFSQYG  LD++APGV++QST PG+ Y + NGTSMA+PHVAGAAAL+  K+P+
SEQ 2  175  DQNNNRASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPS  234

SEQ 1  241  WTNTQVRSSLENTTTKLGDSFYYGKGLINVQAAAQ  275
            W+N Q+R+ L+NT T LG +  YG GL+N +AA +
SEQ 2  235  WSNVQIRNHLKNTATSLGSTNLYGSGLVNAEAATR  269


Examiner also maintains Aehle et al., (US 10,093,887) disclose subtilase/protease variants and cleaning compositions comprising said subtilase/protease variants, said parent protease having 100% sequence identity to SEQ ID NO: 2 and 99.4% sequence identity to SEQ ID NO: 1 of the instant application (see provided sequence alignments); said reference also discloses the following amino acid substitutions in said reference polypeptides and disclose selecting two amino acid residue positions 218 and 259. Relevant sections are reproduced below: US 10,093,887 B2; Col.6

    PNG
    media_image10.png
    383
    315
    media_image10.png
    Greyscale

Col. 12

    PNG
    media_image11.png
    60
    324
    media_image11.png
    Greyscale

Col. 14

    PNG
    media_image12.png
    58
    322
    media_image12.png
    Greyscale

Maintained-Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-25 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Rasmussen et al., (US 10,550,381 B2). 
Claim 16-25 of the instant application as interpreted are directed a liquid cleaning composition … comprising a protease variant comprising substitutions at positions 218 and 259 corresponding to positions of SEQ ID NO: 1 and said protease variant  having at least 60% identity to SEQ ID NO: 2. 
two amino acid residue positions 218 and 259 (Abstract; col. 2, lines 1-51; col. 12, lines 1-20; col. 14, lines 15-62 to col. 22; Table 2, cols. 91-92; and entire document); said cleaning compositions comprising said subtilase/protease variants comprising surfactants and alkali metal silicates (cols. 124-130). 
Examiner below is reproducing relevant sections from Rasmussen et al., (US 10,550,381 B2):  

    PNG
    media_image6.png
    700
    322
    media_image6.png
    Greyscale


    PNG
    media_image13.png
    148
    561
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    606
    592
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    824
    610
    media_image15.png
    Greyscale


Applicants’ have traversed the above 35 U.S.C. 102 rejection with the following arguments (see pages 7-8 of Applicants’ REMARKS dated 12/18/2020). 
Applicants’ argue:  “…Applicant asserts that Rasmussen fails to disclose each and every element of the invention as claimed. The Office cites Rasmussen for purportedly disclosing subtilase/protease variants and cleaning compositions comprising said subtilase/protease variants, said parent protease having 100% sequence identity to SEQ ID NO: 2 and 100% sequence identity to SEQ ID NO: 1 of the instant application. The Office asserts that Rasmussen also discloses amino acid substitutions at positions 218 and 259… Further, Rasmussen fails to disclose a subtilisin variant having at least 60% sequence identity to SEQ ID NO: 2 and substitutions at any two positions, much less any teachings that the particular claimed combination of two substitutions at positions 218 and 259 corresponding to positions of SEQ ID NO: 1 would be preferred. The Office cites multiple disclosures of Rasmussen to support its argument. Upon review, it is clear that the Office is attempting to meet the elements of the invention as claimed by citing disparate sections of Rasmussen, including laundry lists of possible substitutions. One of ordinary skill in the art would not be able to “at once envisage” the claimed variants based on these disclosures. Accordingly, the Office’s citations are insufficient to demonstrate that Rasmussen anticipates the invention as claimed.”
Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 08/24/2020 and additionally for the following reasons. Contrary to applicants’ arguments, the reference protease polypeptide (US 10,550,381) has 60% sequence identity to SEQ ID NO: 2 of the instant application; see provided Blast/multiple alignment of reference protease polypeptide (US 10,550,381) provided below and has the same amino acid residues N218 and D259 as in SEQ ID NO: 1 of the instant invention. 
US 10,550,381 SEQ1 vs SEQ2 alignment

Score
Expect
Method
Identities
Positives
Gaps
Frame
303 bits(777)
8e-109()
Compositional matrix adjust.
165/275(60%)
210/275(76%)
6/275(2%)


Features:
SEQ 1  1  AQSVPYGVSQIKAPALHSQGYTGSNVKVAVIDSGIDSSHPDLKVAGGASMVPSETNPFQD  60
            AQSVP+G+S+++APA H++G TGS VKVAV+D+GI S+HPDL + GGAS VP E +  QD
SEQ 2  1    AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGI-STHPDLNIRGGASFVPGEPS-TQD  58

SEQ 1  61   NNSHGTHVAGTVAALNNSIGVLGVAPSASLYAVKVLGADGSGQYSWIINGIEWAIA NNMD  120
             N HGTHVAGT+AALNNSIGVLGVAPSA LYAVKVLGA GSG  S I  G+EWA  N M 
SEQ 2  59   GNGHGTHVAGTIAALNNSIGVLGVAPSAELYAVKVLGASGSGSVSSIAQGLEWAGNNGMH  118

SEQ 1  121  VINMSLGGPSGSAALKAAVDKAVASGVVVVAAAGNEGTSGSSSTVGYPGKYPSVIAVGAV  180
            V N+SLG PS SA L+ AV+ A + GV+VVAA+GN G    + ++ YP +Y + +AVGA 
SEQ 2  119  VANLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSG----AGSISYPARYANAMAVGAT  174

SEQ 1  181  DSSNQRASFSSVGPELDVMAPGVSIQSTLPGNKYGAYNGTSMASPHVAGAAALILSKHPN  240
            D +N RASFS  G  LD++APGV++QST PG+ Y + NGTSMA+PHVAGAAAL+  K+P+
SEQ 2  175  DQNNNRASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPS  234

SEQ 1  241  WTNTQVRSSLENTTTKLGDSFYYGKGLINVQAAAQ  275
            W+N Q+R+ L+NT T LG +  YG GL+N +AA +
SEQ 2  235  WSNVQIRNHLKNTATSLGSTNLYGSGLVNAEAATR  269

Examiner below is reproducing relevant sections from Rasmussen et al., (US 10,550,381 B2):  Col. 39

    PNG
    media_image16.png
    101
    330
    media_image16.png
    Greyscale

Col. 40

    PNG
    media_image17.png
    94
    329
    media_image17.png
    Greyscale

Col 48

    PNG
    media_image18.png
    101
    357
    media_image18.png
    Greyscale

Col. 49

    PNG
    media_image19.png
    98
    334
    media_image19.png
    Greyscale


Summary of Pending Issues
The following is a summary of issues pending in the instant application.
I. Claims 16-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of reference patent US Patent 10,260,024 B2 (Hansen et al.,).
II. Claims 16-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of reference patent US Patent 10,683,491 B2 (Toscano et al.,; priority 12/04/2014). 
III. Claims 16-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of reference patent US Patent 10,550,381 B2 (Rasmussen et al.,; priority 07/04/2014).
Claims 16-25 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Aehle et al., (US 10,093,887). 
Claims 16-25 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Rasmussen et al., (US 10,550,381 B2). 
Conclusion
	 Claims 16-25 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652